   Case: 4:20-cv-00712-JAR Doc. #: 6 Filed: 10/09/20 Page: 1 of 11 PageID #: 64




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

WILLIAM DANIEL KAVANAUGH,                            )
                ,_                                   )
                Plaintiff,                           )
                                                     )
        V.                                           )           No. 4:20-CV-712 JAR
                                                     )
DUSTIN EDWARDS, et aL,                               )
                                                     )
                Defendants.                          )

                                  MEMORANDUM AND ORDER

        This matter comes before the Court on the motion of plaintiff William Daniel Kavanaugh

for leave to commence this civil action without prepayment of the required filing fee. Having

reviewed the motion and the financial information submitted in support, the Court finds that

plaintiff lacks sufficient funds to pay the entire filing fee and will assess an initial partial filing fee

of $95.67. See 28 U.S.C. § 1915(b)(l). Additionally, for the reasons discussed below the Court

will issue process on plaintiffs complaint.

                                        28 U.S.C § 1915(b)(l)

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner's account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month's income credited to the prisoner's account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
   Case: 4:20-cv-00712-JAR Doc. #: 6 Filed: 10/09/20 Page: 2 of 11 PageID #: 65




payments to the Clerk of the Court each time the amount in the prisoner's account exceeds $10.00,

until the filing fee is fully paid. Id.

        In support of his motion for leave to proceed in forma pauperis, plaintiff submitted a copy

of his certified inmate account statement. The account statement shows an average monthly deposit

of $478.37. The Court will therefore assess an initial partial filing fee of $95.67, which is 20

percent of plaintiffs average monthly deposit.

                                   Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a "mere possibility ofmisconduct."Ashcroftv. Iqbal, 556 U.S. 662,679 (2009).

"A claim has facial plausibility when· the plaintiff pleads factual ·content that allows the court to ·

draw the reasonable inference that the defendant is liable for the misconduct alleged." Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw upon judicial experience and common sense. Id. at 679. The

court must "accept as true the facts alleged, but not legal conclusions or threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements." Barton v. Taber, 820

F.3d 958,964 (8 th (::ir. 2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73

(8 th Cir. 2016) (stating that court must accept factual allegations in complaint as true, but is not

required to "accept as true any legal conclusion couched as a factual allegation").

        When reviewing a prose complaint under§ 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A "liberal construction"

means that if the essence of an allegation is discernible, the district court should construe the



                                                  2
  Case: 4:20-cv-00712-JAR Doc. #: 6 Filed: 10/09/20 Page: 3 of 11 PageID #: 66




plaintiffs complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F .3d 777, 787 (8 th Cir.2015). However, even prose complaints

are required to allege facts which, if true, state a claim for relief as   a matter of law. Martin v.
Aubuchon, 623 F.2d 1282, 1286 (8 th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8 th

Cir. 2004) (stating that federal courts are not required to "assume facts that are not alleged, just

because an additional. factual allegation would have formed a stronger complaint"). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 -(1993).

                                          The Complaint

       Plaintiff is a self-represented litigant who is currently a pretrial detainee at the Macoupin

County Jail in Carlinville, Illinois. He brings this civil action pursuant to 42 U.S.C. § 1983. In his

complaint, he names the following defendants: Detective Dustin Edwards and John Doe #1. Both

defendants are presumably police officers with the Florissant Police Department. Defendants are

sued in both their official and individual capacities.

       On July 27, 2018, plaintiff states that he was involved in a traffic stop on the west-bound

on-ramp onto Interstate 270 near Florissant, Missouri. During the stop, plaintiff asserts that his

constitutional rights were violated. Plaintiff states that the traffic stop was initiated by Detective

Edwards. He asserts that Detective Edwards first told him that he was pulled over beca~se "the

license plate did not match the vehicle." See Kavanaugh v. Edwards, No. 4:19-CV-3256 NCC

(E.D.Mo.). Later. Detective Edwards allegedly "changed his story" to say that plaintiff had not

used his turn signal. Id




                                                  3
    Case: 4:20-cv-00712-JAR Doc. #: 6 Filed: 10/09/20 Page: 4 of 11 PageID #: 67




         In Kavanaugh v. Edwards, No. 4:19-CV-3256 NCC (E.D.Mo), plaintiffs prior civil rights

action before this Court, plaintiff asserted that Detective Edwards conducted a warrantless search

of the outside of plaintiff and his vehicle, an illegal seizure of plaintiff, and a false arrest/false

imprisonment of plaint1ff, believing that plaintiff was hiding drugs. The Court stayed these

particular claims in plaintiffs prior federal case due to plaintiffs ongoing state criminal action in

St. Louis County Court pursuant to Wallace v. Kato, 549 U.S. 384, 393-94 (2007). See State v.

Kavanaugh, No. 18SL-CR08763-01 (St. Louis County Court, 21 st Judicial Circuit). Plaintiff was

charged with one count of felony possession of a controlled substance as a result of drugs

eventually being found in his car by a second set of detectives called to the scene.

         Plaintiff asserts that after the initial illegal search of his car 1, Detective Edwards decided

to do a body cavity search on plaintiff at the side of the road. By this time, a second officer had

arrived at the scene, Officer John Doe.

         Plaintiff states that Detective Edwards told him that he wa~ not allowed to do a body cavity

search in a public place and he then asked plaintiff to go to the Florissant Police Department· so

that Edwards could conduct a body cavity search at the facility. Plaintiff refused to accompany

Detective Edwards OF agree to a body cavity search because he was not under arrest.

         According to plaintiff, Detective Edwards became angry at this response, and again

searched plaintiffs vehicle, but found nothing illegal. Next, despite plaintiffs refusal to consent

to a body cavity search, Detective Edwards took plaintiff to the side of Edwards's car, while

plaintiff was still handcuffed. Detective Edwards allegedly unfastened plaintiffs belt and pulled

down his pants and underwear. Plaintiff claims that Detective Edwards "used his hands, as well as



1
 Plaintiff asserts that Detective Edwards initially unlawfully searched his car and failed to find any evidence of
illegal drugs. He became frustrated at his failure to find anything illegal and illegally subjected plaintiff to a pat-
down search. Detective Edwards purportedly failed to find anything illegal on plaintiffs person.

                                                             4
    Case: 4:20-cv-00712-JAR Doc. #: 6 Filed: 10/09/20 Page: 5 of 11 PageID #: 68




a cold metal object," to conduct a body cavity search of plaintiffs anus and penis. During this

incident, plaintiff states that Officer Doe # 1 "stood by and watched. " 2 Plaintiff states that it was

after this unlawful body cavity search that a second set of detectives came to the scene and

conducted a second illegal search of his vehicle and purportedly "found" drugs in his car. Plaintiff

was arrested at that time.

         Based on these allegations, in this action, plaintiff asserts that Detective Edwards violated

his constitutional rights by performing an illegal search of his person. Plaintiff asserts that

Detective Edwards' actions violated his Fourth Amendment rights.

         As to Officer Doe # 1, plaintiff asserts that Doe # 1 failed to intervene and protect him

against Detective Edwards, even though Detective Edwards violated plaintiffs rights "right in

front of him." Specifically, plaintiff states that Officer Doe# 1 did not protect him against Detective
                                                                       ,

Edwards' unreasonable body: cavity search and alleged sexual assault. Instead, Officer Doe #1

"just stood by and watched."

         Plaintiff seeks compensatory and punitive damages.

                                                    Discussion

         As noted above, in Kavanaugh v. Edwards, No. 4:19-CV-3256 NCC (E.D.Mo), plaintiffs

prior civil rights action before this Court, plaintiff asserted that Detective Edwards conducted a
                                                                                                           \

warrantless pat-down search of plaintiff and an and unlawful search of his vehicle; an illegal


2
  The Court notes that plaintiff claimed in yet another lawsuit in this Court, Kavanaugh v. Lowery, No. 4: 18-CV-
2023 AGF (E.D.Mo.), that after Detective Edwards found nothing in the illegal body cavity search, he "made the
decision to release" plaintiff. However, as Detective Edwards was removing plaintiffs handcuffs, two other
detectives arrived on scene and performed another search of plaintiffs vehicle. Plaintiff states that this search was
conducted without his consent, without a warrant, and without probable cause. During this search, one of the new
detectives on scene purported to fmd an illegal substance in plaintiffs car. Plaintiff believes this "was planted[,].
fabricated evidence." He asserts that defendants wanted to use this evidence against him in an attempt to put him in
jail, and to "impede [his] right to take legal action and pursue justice against" Detective Edwards. Plaintiff was
ultimately charged on November 28, 2018, in the case of State ofMissouri v. Kavanaugh, No. 18SL-CR08763 (21 st
Jud. Cir., St. Louis County). Plaintiff voluntarily dismissed Kavanaugh v. Lowery, No. 4:18-CV-2023 AGF
(E.D.Mo.) before the case came to fruition.                                                           ·

                                                          5
        Case: 4:20-cv-00712-JAR Doc. #: 6 Filed: 10/09/20 Page: 6 of 11 PageID #: 69



'-
     seizure of plaintiff, and a false arrest/false imprisonment of plaintiff, believing that plaintiff was

     hiding drugs. The Court stayed these claims in plaintiffs prior federal case due to plaintiffs

     ongoing state criminal action in St. Louis County Court pursuant to Wallace v. Kato, 549 U.S. 384,

     393-94 (2007). The Court dismissed, however, plaintiffs claims of excessive force in that same

     action. Plaintiffs claims of unlawful body cavity search against Edwards, as well as his claims of

     failure to intervene against John Doe # 1 were dismissed without prejudice in that action, with leave

     to refile in a separate lawsuit in this Court. Id.

               In this action, plaintiff has refiled his claim against Detective Edward for violation of his

     Fourth Amendment rights for an unlawful body cavity search. He also asserts that defendant John

     Doe #1 failed to intervene when Detective Edward engaged in the unlawful body cavity search.

     Plaintiff brings these claims against defendants in both their individual and official capacities.

               For the reasons discussed below the Court will dismiss the official capacity claims against

     the defendants. However, the Court will issue process on plaintiffs individual capacity claim

     against defendant Edwards for the alleged illegal body cavity search, as well as plaintiffs

     individual capacity claim against defendant John Doe for failure to intervene in the body cavity

     search.

         A. Official Capacity Claims

               Plaintiff has asserted official capacity claims against defendants Edwards and John Doe

     #1. An official capacity claim against an individual is actually "against the governmental entity

     itself." See White v. Jackson, 865 F.3d 1064, 1075 (8 th Cir. 2017). Thus, a "suit against a public

     employee in his or her official capacity is merely a suit against the-public employer." Johnson v.

     Outboard Marine Corp., 172 F.3d 531,535 (8 th Cir. 1999). See also Brewington v. Keener, 902

     F.3d 796, 800 (8 th Cir. 2018) (explaining that official capacity suit against sheriff and his deputy



                                                          6
   Case: 4:20-cv-00712-JAR Doc. #: 6 Filed: 10/09/20 Page: 7 of 11 PageID #: 70




"must be treated as a suit against the County"); Kelly, 813 F.3d at 1075 (stating that a "plaintiff

\\'.ho sues public employees in their official, rather than individual, capacities sues only the public

employer"); and Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8 th Cir. 2006) (stating that a "suit

against a public official in his official capacity is actually a suit against the entity for which the

official is an agent").

        Here, defendants are alleged to be employed by the Florissant Police Department. Thus,

plaintiffs official capacity claims against them are claims against Florissant itself. In order to

prevail on an official capacity claim, the plaintiff must establish Florissant' s liability for the alleged

conduct. See Kelly, 813' F.3d at 1075. Plaintiff has failed to demonstrate that Florissant had an

unconstitutional policy or custom or was deliberately indifferent in failing to train or supervise its
                                                 •                        '     >




employees. Therefore, the official capacity claims against defendants must be dismissed.

    B. Strip Search and Failure to Intervene Claims

        Plaintiff alleges that Detective Edwards performed an illegal strip search - which he terms

a "body cavity search" - and that Officer Doe #1 failed to intervene to stop it. The Fourth

Amendment to the United States Constitution protects against unreasonable searches and seizures.

U.S. Const. amend. IV. Under the Fourth Amendment, strip searches raise special considerations.

Robinson v. Hawkins, 937 F.3d 1128, 1136 (8 th Cir. 2019). Specifically, "the need for the particular

search must be balanced against the invasion of personal rights-that the search entails." Franklin

v. Lockhart, 769 F.2d 509, 510-11 (8 th Cir. 1985).

        "In determining reasonableness, courts must consider the scope of the particular intrusion,

the manner in which it -is conducted, the justification for initiating it, and the place in which it is

conducted." United States v. Williams_, 477 F.3d 974, 97.5 (8 th Cir. 2007). To that end, "searches

involving penetration or public exposure of genitals are considered more intrusive that those not



                                                     7
   Case: 4:20-cv-00712-JAR Doc. #: 6 Filed: 10/09/20 Page: 8 of 11 PageID #: 71




involving such means." Robinson, 937 F.3d at 1137. In order to comport with the Fourth

Amendment, "strip searches should be conducted in an area as removed from public view as

possible without compromising legitimate security concerns," "should be conducted by officials

of the same sex as the individual to be searched," and "should be performed in a hygienic fashion

and not in a degrading, humiliating or abusive fashion." Richmond v. City ofBrooklyn Center, 490

F.3d 1002, 1008 (8 th Cir. 2007). See also Robinson, 937 F.3d at 1138 (affirming district court's

denial of qualified immunity to a police officer who conducted a strip search on a female suspect

in view of a male officer, in an unsanitary parking lot, while calling her insulting names).

       Under the Fourth Amendment, a police officer may be held liable for failing to intervene

to prevent the unconstitutional assauh by another officer. Nance v. Sammis, 586 F.3d 604, 612 (8 th

Cir. 2009). To establish a failure to intervene claim, however, the plaintiff must show th_at the

officer observed or had reason to know that a constitutional violation was occurring. Hollingsworth

v. City of St. Ann, 800 F.3d 985, 991 (8 th Cir. 2015). See also Krout v. Goemmer, 583 F.3d 557,

565 (8 th Cir. 2009) (explaining that police officer had duty to intervene to prevent the excessive

use of force where the officer was aware of the abuse and the duration of the episode was sufficient

to permit an inference of tacit collaboration); and White v. Jackson, 865 F.3d 1064, 1081 (8 th Cir.

2017) (stating that in Fourth Amendment excessive force context, a police officer may be liable

for failing to intervene "where the officer is aware of the abuse and the duration of the episode is

sufficient to permit an inference of tacit collaboration").

       Plaintiff's allegations in his complaint are sufficient at this point of the litigation to outline·

an individual capacity claim against defendant Edwards under the Fourth Amendment for an illegal

body cavity search. Moreover, his claims in his complaint are also sufficient to outline a claim

against defendant John Doe #1, in his individual capacity, for failing to intervene in such search.



                                                   8
  Case: 4:20-cv-00712-JAR Doc. #: 6 Filed: 10/09/20 Page: 9 of 11 PageID #: 72




The Court will issue process on defendant Edward at this time. However, plaintiff must provide

the Court with a proper name for defendant Doe, as well as an address at which defendant John

Doe # 1 can be served before process can be issued on John Doe # 1.

    C. Motion to Appoint Counsel

        Plaintiff has filed a motion to appoint counsel.In civil cases, a prose litigant does not have

a constitutional or statutory right to appointed counsel. Ward v. Smith, 721 F.3d 940, 942 (8 th Cir.

2013). See also Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998) (stating that "[a] pro se

litigant has no statutory or constitutional right to have counsel appointed in a civil case"). Rather,

a district court may appoint counsel in a civil case if the court is "convinced that an indigent

plaintiff has stated a non-frivolous claim ... and where the nature of the litigation is such that

plaintiff as well as the court will benefit from the assistance of counsel." Patterson v. Kelley, 902

F.3d 845, 850 (8 th Cir. 2018). When determining whether to appoint counsel for an indigent

litigant; a court considers relevant factors such as the complexity of the case, the ability of the pro

se litigant to investigate the facts, the existence of conflicting testimony, and the ability of the pro

se litigant to present his or her claim. Phillips v. Jasper Cty. Jail, 437 F.3d 791,794 (8 th Cir. 2006).

        After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. As explained above, the Court has already stayed plaintiff's illegal stop,

illegal search of his car and outer body, and illegal arrest claims, and administratively closed his

prior federal case. The Court believes that plaintiff has properly outlined his claims in the present

case and at this time should be able to litigate the remaining claims. The Court will entertain future

motions for appointment of counsel at a later date.

   D. Motion for Service of Process at Go,vernment Expense




                                                   9
  Case: 4:20-cv-00712-JAR Doc. #: 6 Filed: 10/09/20 Page: 10 of 11 PageID #: 73




       Plaintiff has filed a motion for service of process at government expense. Pursuant to 28

U.S.C. § 1915(d), the Court "shall issue and serve all process" for litigants who are granted leave

to proceed in forma pauperis. The Court will grant plaintiffs leave to proceed in forma pauperis         I


and request that the United States Marshal's Office provide service of process to defendant Officer

Dustin Edwards. Plaintiff has not, however, provided a name or address at which service can be

effectuated for defendant John Doe #1. Thus, plaintiff will be given thirty (30) days to provide the

Court with John Doe # 1's name and last known address so that the Court can effectuate process

on his behalf.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis [Doc.

#4] is GRANTED.

       IT IS FURTHER ORDERED that plaintiffs motion for .appointment of counsel [Doc.

#3] is DENIED at this time.

       IT IS FURTHER ORDERED that plaintiffs motion for service of process at the

government's expense [Doc. #2] is GRANTED IN PART.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $95 .67 within

twenty-one (21) days of the date of this Order. Plaintiff is instructed to make his remittance payable

to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that the Court shall issue process, or process shall be issued

on defendant Detective Dustin Edwards in his individual capacity, at Florissant Police Department,

as to plaintiffs claims that Detective Edward violated his Fourth Amendment rights by unlawfully



                                                 10
  Case: 4:20-cv-00712-JAR Doc. #: 6 Filed: 10/09/20 Page: 11 of 11 PageID #: 74




doing a body cavity search on plaintiff on the side of the road and/or sexually assaulting plaintiff

during such body cavity• search.

       IT IS FURTHER ORDERED that plaintiff shall provide the Court, within thirty (30)

days of the date of this Order, the proper name and last known address of John Doe # 1, so that

service on John Doe #1 can be effectuated as to plaintiff's claim for failure to intervene against .

John Doe # 1 in his individual capacity.

       IT IS FURTHER ORDERED that plaintiff's failure to provide the proper name and

address for John Doe #1 within thirty (30) days of the date of this Memorandum and Order will

result in a dismissal of John Doe #1 from this action, without prejudice.

       Dated this 9th day of October, 2020.




                                                          .ROSS
                                                         D STATES DISTRICT JUDGE




                                                11
